Citation Nr: 0637865	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-16 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for heart disease, claimed to be 
secondary to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1950 to June 1952 and in the United States Air 
Force from June 1953 to February 1954.  Service in Korea 
during the Korean Conflict is indicated by the evidence of 
record 

The veteran initially filed a claim of entitlement to service 
connection for a heart disability, claimed as secondary to 
post-traumatic stress disorder (PTSD), in October 1994.  That 
claim was denied by the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma in March 1995.  The 
veteran filed a notice of disagreement (NOD) in August 1995.  
The RO issued a statement of the case (SOC) in June 1996.  
Despite being granted two 60 day extensions of time to file a 
substantive appeal by the RO, the veteran did not file a 
substantive appeal.

[Service connection for PTSD was granted by the RO in June 
1996, and a 
100 percent disability rating was assigned therefor.]

In October 2000, the veteran filed to reopen his previously-
denied claim of entitlement to secondary service connection 
for heart disease.  That claim was denied in a February 2001 
RO rating decision on the basis that new and material 
evidence had not been submitted.  See 38 U.S.C.A. § 5108.   
The veteran filed a NOD in June 2001, and the RO issued a SOC 
in August 2002.  The matter of new and material evidence was 
not mentioned in the SOC.  Once again, the veteran failed to 
file a substantive appeal.   

In November 2002, the veteran once again filed to reopen his 
claim of entitlement to service connection for a heart 
condition secondary to PTSD.  His claim was denied in a June 
2003 RO rating decision.  Again. It appears that the decision 
was on the merits; the matter of new and material evidence 
was not mentioned.  The veteran filed a NOD in October 2003, 
and the RO issued a SOC on March 23, 2004.   Although the 
regulation concerning the submission of new and material 
evidence, 38 C.F.R. § 3.156, was provided to the veteran on 
pages 2 and 3 of the SOC, and the Reasons and Bases section 
of the SOC referred to previous denials of the veteran's 
claim, it appears that the decision was based on a de novo 
review of the evidence without regard to the matter of new 
and material evidence.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.




REMAND

For the reasons expressed below, the Board believes that a 
remand of the case is required so that certain procedural 
matters may be clarified. 

Reasons for remand

Clarification of issue

Even a cursory review of the rating decisions and SOCs issued 
by the RO in the recent past shows confusion on its part with 
respect to the issue on appeal.  

It is clear from the procedural history set out above that 
the veteran's claim has been finally denied twice, in March 
1995 and in February 2001.  Although SOCs were issued in June 
1996 and August 2002, the veteran did not file substantive 
appeals.  In the light of prior final denials, new and 
material evidence must be submitted in order to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  The agency of original jurisdiction has not clearly 
adjudicated the claim on this basis, and it must do so.  

VCAA notice

The SOC was issued on March 23, 2004.  For reasons which are 
not evident on the record, notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) was not sent to the veteran 
until March 29, 2003.  The claim has not been subsequently 
adjudicated by the RO.  This timing defect is a cause for 
concern.

Moreover, a review of the file does not indicate that the 
veteran has ever been fully apprised of the new and material 
evidence standard.  Although the most recent SOC did include 
a copy of 38 C.F.R. § 3.156, the later-issued VCAA notice 
made no mention of new and material evidence.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).    
 
The Board has been prohibited from itself curing these 
defects.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).
A corrective VCAA letter which complies with the holding of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Kent must be issued.

Duty to assist

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim. 
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. 
§ 5103A(f) (West 2002).

In addition to being conflicted concerning the matter of new 
and material evidence, the RO has also been ambivalent 
concerning the matter of VA's duty to assist the veteran.  In 
a letter to the veteran dated January 29, 2003, the RO 
indicated that it would provided him with a medical 
examination.  However, two weeks later, on February 12, 2002, 
the RO again wrote to the veteran in pertinent part as 
follows:  

In our letter of January 29, 2003, we informed you that 
we were scheduling an examination; however, further 
review of your file indicates no examination is needed 
at this time.  

[The Board observes that there are of record psychiatric 
evaluations of the veteran by QTC Management, Incorporated in 
June 2004 and by VA in June 2006.  These evaluations involved 
the veteran's competency to handle funds and did not address 
medical nexus.]

The agency of original jurisdiction should revisit the matter 
of the whether the veteran should be scheduled for a VA 
examination, or his claims folder referred for a medical 
nexus opinion, in light of the Board's comments concerning 
VA's duty to assist, above.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should issue the veteran a 
corrective VCAA letter which complies with 
the Court's holding in Kent.  

2.	After taking any additional development it deems 
to 
be appropriate, VBA should then readjudicate the 
veteran's                               claim, 
keeping in mind the law and regulations pertaining                       
to the reopening of previously denied claims.  If the 
decision                         is unfavorable to 
the veteran, a supplemental statement of                      
the case should be provided to the veteran, with a 
copy to his                 accredited 
representative.  A reasonable opportunity should                           
be provided for response.  The case should thereupon 
be                     returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


